           Case 4:18-cr-00264-DCN Document 31 Filed 02/24/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

    ARMANDO RUIZ-COTA,
                                                Case No. 4:19-cv-00246-DCN
                Petitioner,                              4:18-cr-00264-DCN

          vs.                                   MEMORANDUM DECISION AND
                                                ORDER
    UNITED STATES OF AMERICA,

                Respondent.


                                I.      INTRODUCTION

        Pending before the Court in the above-entitled matters is Petitioner Armando Ruiz-

Cota’s Motion to Vacate, Set Aside, or Correct Sentence under § 2255 (CR-264, Dkt. 25;

CV-246, Dkt. 1).1 The parties have filed their responsive briefing on the Motions and/or

the time for doing so has passed. For the reasons set forth below, the Court denies the

motion.

                                 II.     BACKGROUND

        On August 28, 2018, a federal grand jury indicted Ruiz-Cota on one count of

deported alien found in the United States in violation of 8 U.S.C. § 1326(a) and (b). CR-

264, Dkt. 1. On November 16, 2018, Ruiz-Cota entered into a plea agreement. CR-246, at

15. On December 20, 2018, the Court accepted his plea of guilty. CR-246, at 17. On March

25, 2019, the Court held a sentencing hearing for Ruiz-Cota. CR-246, Dkt. 59. The Court



1
  In this Order, “CR-227” is used when citing to the criminal case record in 4:18-cr-00264-DCN
and “CV-246” is used when citing to the civil case record in 4:19-cv-00246-DCN.


MEMORANDUM DECISION AND ORDER-1
         Case 4:18-cr-00264-DCN Document 31 Filed 02/24/21 Page 2 of 6




sentenced Ruiz-Cota to 12 months and a day with no supervised release to follow. Id. Ruiz-

Cota did not appeal.

       On July 1, 2019, Ruiz-Cota timely filed his pending § 2255 petition. CR-246, Dkt.

25; CV-264, Dkt. 1. The Government responded to Ruiz-Cota’s petition. CV-464, Dkt. 5.

Ruiz-Cota did not file a reply.

                                   III.    MOOTNESS

       Ruiz-Cota filed his § 2255 petition while incarcerated. He asserts his counsel was

ineffective on three grounds: (1) his counsel failed to investigate whether the petitioner’s

earlier removal proceedings were lawful, despite Ruiz-Cota’s request that he do so; (2)

counsel misadvised Ruiz-Cota by telling him that since the crime of conviction did not

involve violence, that “it did not qualify for deportation”; and (3) counsel did not fully

inform the petitioner of the terms of the plea agreement and co-counsel inflicted emotional

distress by his “combative and domineering demeanor” and pressured him into entering a

plea that was not knowingly or intelligently made. CV-246, Dkt. 1, at 3–4.

       On July 17, 2019, Ruiz-Cota appears to have been released from the United States

Bureau of Prisons and subsequently deported. CV-464, Dkt. 6. The Government confirmed

that Ruiz-Cota was removed from the United States to Mexico on July 27, 2019. CV-464,

Dkt. 11, at 7. The Government contends that because Ruiz-Cota is no longer incarcerated

or on parole, and because Ruiz-Cota would have been deported even absent the offense he

was sentenced for in this case, the case is moot. Id.

       An incarcerated or paroled convict’s challenge to his conviction always satisfies the

case-or-controversy requirement because of the concrete injury resulting from the


MEMORANDUM DECISION AND ORDER-2
           Case 4:18-cr-00264-DCN Document 31 Filed 02/24/21 Page 3 of 6




restrictions inherent in incarceration or parole. Spencer v. Kemna, 523 U.S. 1, 7 (1998).

However where, as here, the convict’s sentence has expired, “some concrete and continuing

injury other than the now-ended incarceration or parole—some ‘collateral consequence’ of

the conviction—must exist if the suit is to be maintained.” Id. Collateral consequences

“might include subjection to laws that restrict certain trades and licenses to non-felons, to

laws that bar service as a public official or on a jury, that disfranchise felons from voting,

or that bar service in the armed forces.” United States v. Mejia, No. 1:10-CR-00256-RCL-

3, 2020 WL 6870099, at *4 (D.D.C. Nov. 23, 2020) (citing Carafas v. LaVallee, 391 U.S.

234, 237 (1968)); see also United States v. Dunshee, 120 F. App’x 199, 200 (9th Cir. 2005)

(noting “the various restrictions inherent in a past conviction, such as the deprivation of

the right to vote, to hold office, serve on a jury, or engage in certain businesses, are

sufficiently widespread to justify a presumption that an individual continues to suffer a

concrete injury flowing from the conviction even after expiration of the sentence”).

         In a challenge to a criminal conviction, courts typically presume the existence of

collateral consequences that the court could redress with a favorable decision even after

expiration of the sentence. Id. at 7–8. In cases such as this one, the Ninth Circuit has held

that “the case or controversy is satisfied where the petitioner is deported, so long as he was

in custody when the habeas petition was filed and continues to suffer actual collateral

consequences of his removal.” Zegarra-Gomez v. I.N.S., 314 F.3d 1124, 1127 (9th Cir.

2003).

         The question in this case, then, is whether, due to his sentencing in the underlying

criminal case, Ruiz-Cota suffers collateral consequences of his removal. As Ruiz-Cota is


MEMORANDUM DECISION AND ORDER-3
          Case 4:18-cr-00264-DCN Document 31 Filed 02/24/21 Page 4 of 6




not a citizen, he does not suffer from deprivations of the right to vote, hold office or serve

on a jury due to his guilty plea. However, he may suffer from the “obvious collateral

consequence” from his deportation: “the inability to seek to return to the United States for

twenty years,” which is a “concrete disadvantage imposed as a matter of law[.]” Id.

        The Government contends Ruiz-Cota “was an illegal alien and subject to

deportation for that reason alone,” that is, even absent his plea of guilt, he would have been

deported. CV-246, Dkt. 11, at 8. This is a compelling point. The Court agrees with the

Government that Ruiz-Cota’s petition is moot if, as the Government contends, his “most

recent deportation was not the result of his most recent conviction, but was because of his

previous deportations and convictions.”

        The Government provided an affidavit of Ruiz-Cota’s trial counsel in which counsel

affirmed that immigration proceedings had been initiated against Ruiz-Cota in 2015. CV-

246, Dkt. 11-1, at 1. He attached as an exhibit a copy of an immigration judge’s July 5,

2015 order of removal (id., at 35), as well as a copy of the Board of Immigration Appeals’

October 13, 2015 decision affirming the immigration judge’s order of removal. Id., at 38.

The Board of Immigration Appeals noted that Ruiz-Cota “has conceded he is subject to

removal from the United States as charged.” Id.2 Ruiz-Cota did not respond to the

Government’s briefing.

        The Government has provided undisputed evidence that that an immigration judge


2
  Probation also noted, in its Presentence Investigation Report, that “[a]ccording to the defendant’s
immigration file, he was previously removed from the United States on October 26, 2015, June 2, 2016,
July 15, 2016, and November 4, 2016.” CR-264, Dkt. 19, at 3. Ruiz-Cota’s counsel also noted in his
affidavit that he discussed the four prior removals with Ruiz-Cota on several occasions. CV-246, Dkt. 11-
1, at 1.


MEMORANDUM DECISION AND ORDER-4
         Case 4:18-cr-00264-DCN Document 31 Filed 02/24/21 Page 5 of 6




ordered Ruiz-Cota removed in 2015 and that Ruiz-Cota’s counsel investigated the legality

of that prior removal order. See generally, CV-246, Dkt. 11-1. Under 8 U.S.C. §

1231(a)(5):

       If the Attorney General finds that an alien has reentered the United States
       illegally after having been removed or having departed voluntarily, under an
       order of removal, the prior order of removal is reinstated from its original
       date and is not subject to being reopened or reviewed, the alien is not eligible
       and may not apply for any relief under this chapter, and the alien shall be
       removed under the prior order at any time after the reentry.

Reinstatement “can be performed like any other ministerial enforcement action. The only

question is whether the alien has illegally reentered after having left the country while

subject to a removal order.” Morales-Izquierdo v. Gonzales, 486 F.3d 484, 491 (9th Cir.

2007). Ruiz-Cota had been removed four times, prior to his deportation in 2019, since the

Board of Immigration Appeals affirmed the immigration judge’s removal order. The

Government had grounds entirely separate from the sentence and conviction in the

underlying criminal case to remove Ruiz-Cota. Thus, Ruiz-Cota has not presented evidence

that he suffers any collateral consequences of his conviction. As there is no live controversy

in front of the Court, the Court DENIES Ruiz-Cota’s § 2255 petition as MOOT.

                     IV.    CERTIFICATE OF APPEALABILITY

       Petitioner cannot appeal from the denial or dismissal of his § 2255 Motion unless

he first obtains a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A

certificate of appealability will issue only when a petitioner has made “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A certificate of

appealability is warranted when “jurists of reason could disagree with the district court’s



MEMORANDUM DECISION AND ORDER-5
         Case 4:18-cr-00264-DCN Document 31 Filed 02/24/21 Page 6 of 6




resolution of [the petitioner’s] constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller–El v.

Cockrell, 537 U.S. 322, 327 (2003); 28 U.S.C. § 2253(c). No such showing has been made

in this case and, therefore, the certificate of appealability is denied. 28 U.S.C. § 2253(c)(2).

                                       V.     ORDER

       IT IS HEREBY ORDERED:

           1.     Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence under 28

                  U.S.C. § 2255 (Dkt. 1, Case No. 4:19-cv-00246-DCN) (Dkt. 25, Case No.

                  4:18-cr-00264-DCN) is DENIED. The Clerk of the Court is directed to

                  file this Order in both the criminal and civil cases.

           2.     The Certificate of Appealability is DENIED.


                                                   DATED: February 24, 2021


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER-6
